EXHIBIT 3.2 SEVEN ARTS ENTERTAINMENT INC. Board Memorandum on Procedures and Internal Controls 1 TABLE OF CONTENTS SECTION PAGE 1. INTRODUCTION 4 Purpose 4 Background 4 The Group Structure 5 Management Structure 5 2. CONTROL ENVIRONMENT & MANAGEMENT INFORMATION 7 The Board 7 Management Information 7 The Auditors 7 Year End and Interim Accounts Procedures 7 Corporate Governance 8 Treasury Operations 9 3. KEY INTERNAL CONTROLS 11 4. ACCOUNTING POLICIES 12 Principal Accounting Policies 12 5. INFORMATION SYSTEMS ENVIRONMENT 12 Accounting System 12 6. BUDGETING AND FORECASTING 13 Basis of Preparation of the Budget 13 7.PUBLIC DISCLOSURE 13 8. RELATED PARTY TRANSACTIONS 13 9. CONCLUSION 14 Summary 14 Conclusion 14 Seven Arts Entertainment Inc. Board memorandum on Procedures and Internal Controls ● 2012 2 TABLE OF DEFINITIONS “the Company” Seven Arts Entertainment Inc. (“SAE”) “the Directors”
